Broyles, J.
The only error assigned in this ease being the overruling of the demurrer to the plea and answer of the defendant in the court below, and there being no final judgment excepted to, the bill of exceptions is prematurely brought, and must be dismissed. Civil Code, § 6138; Case Threshing Machine Co. v. Hodges, 9 Ga. App. 722 (72 S. E. 189); Hyland Chemical Co. v. Goddard, 10 Ga. App. 13 (72 S. E. 515); Donalson v. Norman, 14 Ga. App. 146 (80 S. E. 678); National Bank of Tifton v. Brown, 15 Ga. App. 56 (82 S. E. 628); Griffin v. Hollingsworth, 17 Ga. App. 403 (87 S. E. 155).

Writ of error dismissed.

Complaint; from city court of Houston county — Judge Eiley. February 15, 1916.
Feagin & Hancoch, for plaintiff.
M. Kunz, for defendant.